—Appeal by the defendant from an amended judgment of the Supreme Court, Suffolk County (Rohl, J.), rendered January 22, 1993, revoking a sentence of probation previously imposed by the same court, upon a finding that he violated a condition thereof, after a hearing, and imposing a sentence of imprisonment upon his previous conviction of attempted criminal sale of a controlled substance in the third degree.
*483Ordered that the amended judgment is affirmed, and the matter is remitted to the Supreme Court, Suffolk County, for further proceedings pursuant to CPL 460.50 (5).
The court’s determination that the defendant violated the conditions of his probation was supported by a preponderance of the evidence (see, CPL 410.70 [3]; People v Rennie, 190 AD2d 830; People v Machia, 96 AD2d 1113).
We have reviewed the defendant’s remaining contentions and find them to be without merit. Mangano, P. J., Balletta, O’Brien, Hart and Florio, JJ., concur.